               Case 2:20-cv-06442 Document 1 Filed 07/20/20 Page 1 of 6 Page ID #:1



    1   KRISTA M. CABRERA, CA Bar No. 190595
          kcabrera@foley.com
    2   MIKLE S. JEW, CA Bar No. 316372
          mjew@foley.com
    3   FOLEY & LARDNER LLP
        11988 EL CAMINO REAL, SUITE 400
    4   SAN DIEGO, CA 92130-2594
        TELEPHONE: 858.847.6700
    5   FACSIMILE: 858.792.6773
    6   Attorneys for Defendant U.S. BANK
        NATIONAL ASSOCIATION
    7
    8                          UNITED STATES DISTRICT COURT
    9                         CENTRAL DISTRICT OF CALIFORNIA
  10                                   WESTERN DIVISION
  11
        BETTY GREEN, an individual,                Case No. 2:20-cv-06442
  12
                                      Plaintiff,   DEFENDANT U.S. BANK NATIONAL
  13                                               ASSOCIATION’S NOTICE OF
                      vs.                          REMOVAL OF ACTION 28 U.S.C. §
  14                                               1332 (DIVERSITY JURISDICTION)
        U.S. BANK NATIONAL
  15    ASSOCIATION, a National Banking            FILED CONCURRENTLY WITH:
        Association; and DOES 1-50, inclusive,
  16                                                  i.   DECLARATION OF KRISTA M.
                                   Defendants.             CABRERA;
  17                                                 ii.   DECLARATION OF JEAN GLEASON;
                                                    iii.   CERTIFICATION AND NOTICE OF
  18                                                       INTERESTED PARTIES;
                                                    iv.    CIVIL COVER SHEET; AND
  19                                                 v.    PROOF OF SERVICE
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                    DEFENDANT’S NOTICE OF REMOVAL
                                                                 Case No. 2:20-cv-06442
4847-4070-4706.2
               Case 2:20-cv-06442 Document 1 Filed 07/20/20 Page 2 of 6 Page ID #:2



    1              TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
    2   CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION:
    3              PLEASE TAKE NOTICE that Defendant U.S. Bank National Association
    4   (hereinafter referred to as “U.S. Bank” or “Defendant”) pursuant to 28 U.S.C. sections
    5   1332, 1441 and 1446, hereby invokes this Court’s jurisdiction and removes the above-
    6   captioned case, pending in Los Angeles County Superior Court, Case No.20STCV20904,
    7   to the United States District Court for the Central District of California - Western Division
    8   on the following grounds:
    9              1.   On or around June 3, 2020, Plaintiff Betty Green (“Plaintiff”) commenced this
  10    action by filing a Complaint in the Superior Court of California, County of Los Angeles,
  11    entitled “BETTY GREEN, an individual, v. U.S. BANK NATIONAL ASSOCIATION, a
  12    National Banking Association; and DOES 1-50, inclusive,” Case No. 20STCV20904 (the
  13    “Complaint”). Defendant received service of the Complaint on or around June 18, 2020.
  14    (Declaration of Krista M. Cabrera (“Cabrera Decl.”), ¶ 2.) A true and correct copy of
  15    Plaintiff’s Complaint is attached to the Cabrera Decl. as Exhibit A.
  16               2.   The Complaint alleges the following four causes of action against Defendant:
  17    (1) discrimination in violation of FEHA; (2) failure to prevent in violation of FEHA; (3)
  18    wrongful termination in violation of FEHA; and (4) wrongful termination in violation of
  19    public policy. (Cabrera Decl., Ex. A.)
  20               3.   This action may be removed to this Court pursuant to 28 U.S.C. section 1441
  21    because it is a civil action between citizens and different states and the matter in
  22    controversy exceeds the sum or value of $75,000, exclusive of interest and costs.
  23               4.   A true and correct copy of the docket in the Superior Court of California,
  24    County of Los Angeles Court is attached to the Cabrera Decl. as Exhibit B.
  25    I.         THIS ACTION IS ALSO SUBJECT TO REMOVAL ON THE BASIS OF
  26               DIVERSITY JURISDICTION
  27               A.   Complete Diversity Exists
  28               5.   At the time of the filing of the action and at the time of filing this Notice of

                                                          DEFENDANT’S NOTICE OF REMOVAL
                                                    -1-                Case No. 2:20-cv-06442
4847-4070-4706.2
               Case 2:20-cv-06442 Document 1 Filed 07/20/20 Page 3 of 6 Page ID #:3



    1   Removal, Plaintiff was and still is a citizen of California, inasmuch as Plaintiff alleges that
    2   she “[a]t all time mentioned herein, [Plaintiff] was a resident of the State of California.”
    3   (See Cabrera Decl., Ex. A, Complaint at ¶ 1.) Plaintiff’s residence in California is prima
    4   facie evidence that she is domiciled in California for purposes of diversity. State Farm v.
    5   Dyer, 19 F.3d 514, 519 (10th Cir. 1994).
    6              6.   U.S. Bank was, at the time this action was filed in state court, and still is, a
    7   national bank formed pursuant to the National Bank Act. See 12 U.S.C. §§ 22, 24 (2011);
    8   Declaration of Jean Gleason (“Gleason Decl.”), ¶ 2. For purposes of diversity jurisdiction,
    9   national banking associations such as U.S. Bank are “deemed citizens of the States in which
  10    they are respectively located.” 28 U.S.C. § 1348. The word “located” in that statute refers
  11    to the state designated in the national association’s articles of association as the locus of its
  12    main office. See Wachovia Bank v. Schmidt, 546 U.S. 303, 318, 126 S. Ct. 941, 956 (2006).
  13    For U.S. Bank, that state is Ohio. (Gleason Decl. at ¶ 2.)
  14               7.   The Complaint also names Defendant Does 1 through 50. Pursuant to 28
  15    U.S.C. section 1441(a), the citizenship of these defendants is disregarded. Thus, all
  16    remaining defendants have consented to removal to this Court.
  17               B.   The Amount in Controversy Requirement Is Satisfied
  18               8.   From the face of the Complaint, the amount in controversy in this action
  19    exceeds $75,000.00, exclusive of interests and costs. Among other claims, Plaintiff alleges
  20    U.S. Bank harassed, discriminated, and retaliated against her, and failed to prevent
  21    discrimination and harassment against her in the workplace. Plaintiff seeks general,
  22    special, and punitive damages, attorneys’ fees and costs of suit, and prejudgment and post-
  23    judgment interest according to law. Specifically:
  24                    a.    Plaintiff alleges that as a result of U.S. Bank’s conduct, she “suffered
  25    actual, consequential and incidental financial losses, including without limitation, loss of
  26    salary and benefits . . . in an amount subject to proof at the time of trial.” (See Cabrera
  27    Decl., Ex. A, Complaint at ¶¶ 18, 26, 34, 41.) At the time of Plaintiff’s termination,
  28    Plaintiff was earning a base annual salary of $92,932.32 and the value of her bonus and

                                                           DEFENDANT’S NOTICE OF REMOVAL
                                                     -2-                Case No. 2:20-cv-06442
4847-4070-4706.2
               Case 2:20-cv-06442 Document 1 Filed 07/20/20 Page 4 of 6 Page ID #:4



    1   benefits was $3,054.11 per year. (Gleason Decl., ¶ 4; Cabrera Decl., ¶ 6.) Plaintiff’s
    2   employment was terminated on November 15, 2019.               (See Cabrera Decl., Ex. A,
    3   Complaint at ¶ 11; Gleason Decl., ¶ 3.) Accordingly, her claim for lost wages alone, as of
    4   the date of removal, exclusive of any interest, amounts to approximately $63,990.96.
    5   (Cabrera Decl., ¶ 6.) Assuming a trial date of one year from the date of removal, an
    6   estimate of Plaintiff’s claim for lost wages alone, from the date of her alleged termination
    7   through the time of trial, exclusive of any interest, amounts to approximately $159,977.40.
    8   (Id.) Additionally, a reasonable estimate of Plaintiff’s claim for economic damages for
    9   two years of lost future wages at the time of trial, exclusive of any interest, amounts to
  10    approximately $191,972.88. (Id.) Accordingly, Plaintiff’s claim for economic damages in
  11    the form of lost and future wages alone at the time of trial, exclusive of interest, totals
  12    approximately $415,941.24. (Id.)
  13                  b.    Plaintiff also alleges that, as a result of U.S. Bank’s conduct, she “has
  14    suffered and continues to suffer emotional distress, humiliation, mental anguish and
  15    embarrassment, as well as the manifestation of physical symptoms.” (See Cabrera Decl.,
  16    Ex. A, Complaint at ¶¶ 19, 27, 35, 42.) While the exact amount of Plaintiff’s alleged
  17    emotional distress damages are not currently known, based on Plaintiff’s allegations, such
  18    alleged damages are far more than nominal in character.
  19                  c.    Plaintiff also seeks punitive damages. (See Cabrera Decl., Ex. A,
  20    Complaint at ¶¶ 20, 28, 36, 43.) California courts have indicated that punitive damages
  21    may, conservatively, be two to three times the amount of compensatory damages. See e.g.
  22    Bankhead v. ArvinMeritor, Inc., 205 Cal. App. 4th 68 (2012) (approving $4.5 million in
  23    punitive damages following a $1.85 award for compensatory damages); Sumner Hill
  24    Homeowners’ Assn., Inc. v. Rio Mesa Holdings, LLC, 205 Cal. App. 4th 999 (2012)
  25    (approving $2.4 million in punitive damages following a jury award of $804,000 in
  26    compensatory damages).
  27                  d.    Finally, Plaintiff is seeking to recover attorney’s fees in this matter,
  28    which are includable in the amount in controversy. (See Cabrera Decl., Ex. A at ¶¶ 21, 29,

                                                        DEFENDANT’S NOTICE OF REMOVAL
                                                  -3-                Case No. 2:20-cv-06442
4847-4070-4706.2
               Case 2:20-cv-06442 Document 1 Filed 07/20/20 Page 5 of 6 Page ID #:5



    1   37, and Prayer For Relief); Galt v. JSS Scandinavia, 142 F.3d 1150, 1155-56 (9th Cir.
    2   1998); see also Guglielmino v. McKee Foods Corp., 506 F.3d 696, 701 (9th Cir. 2007)
    3   (holding that applying 12.5% of the total amount in controversy is a conservative estimate
    4   for attorneys’ fees). The total amount in controversy, as set forth in the paragraphs above,
    5   exceeds $415,941.24. (Cabrera Decl., ¶ 6.)            Accordingly, a reasonable estimate of
    6   Plaintiff’s attorneys’ fees is at a minimum $51,992.65 ($415,941.24 x 0.125). (Id. at ¶ 7.)
    7                    e.    Based on such broad allegations and demands for damages, it is
    8   reasonable to estimate that the amount in controversy far exceeds $75,000.00.
    9   II.        THIS NOTICE OF REMOVAL IS TIMELY
  10               9.    This Notice of Removal is timely under 28 U.S.C. section 1446(b) because
  11    Plaintiff served U.S. Bank with the Complaint on June 18, 2020. This removal is being
  12    filed within 30 days of service of the Complaint.
  13    III.       THE OTHER REQUIREMENTS FOR REMOVAL ARE MET
  14               10.   Removal to this Court is proper as the Superior Court of the State of
  15    California, County of Los Angeles, where this action was originally filed, is located within
  16    this district.
  17               11.   U.S. Bank believes that the documents contained in Exhibit A to the Cabrera
  18    Decl. comprise the complete record of filings made in the Los Angeles County Superior
  19    Court.
  20               12.   Because Plaintiff and U.S. Bank are citizens of different states and the amount
  21    is controversy is greater than $75,000.00, this Court has original jurisdiction over all causes
  22    of action alleged in this matter pursuant to the provisions of 28 U.S.C. section 1332 and
  23    the entire action may be removed to this Court pursuant to the provisions of 28 U.S.C.
  24    section 1441.
  25               13.   Pursuant to 28 U.S.C. section 1446(d), U.S. Bank is filing written notice of
  26    this removal with the clerk of the Superior Court for the State of California, County of Los
  27    Angeles. Copies of the Notice of Removal are also being served on Plaintiff’s counsel
  28    pursuant to 28 U.S.C. section 1446(d).

                                                           DEFENDANT’S NOTICE OF REMOVAL
                                                     -4-                Case No. 2:20-cv-06442
4847-4070-4706.2
               Case 2:20-cv-06442 Document 1 Filed 07/20/20 Page 6 of 6 Page ID #:6



    1              14.   Wherefore, U.S. Bank prays that this action be removed from the Superior
    2   Court of the State of California, County of Los Angeles to the United States District Court
    3   for the Central District of California, and for such further relief as may be just and proper.
    4              15.   This Notice of Removal is filed subject to and with full reservation of rights,
    5   including but not limited to, defenses and objections to venue, improper service of process,
    6   and personal jurisdiction. No admission of fact, law or liability is intended by this Notice
    7   of Removal, and all defenses, motions and pleas are expressly reserved.
    8
    9
        DATED: July 20, 2020                        FOLEY & LARDNER LLP
  10
                                                    Krista M. Cabrera
  11                                                Mikle S. Jew
  12

  13
                                                    /s/ Krista M. Cabrera
  14                                                Krista M. Cabrera
                                                    Attorneys for Defendant U.S. BANK
  15                                                NATIONAL ASSOCIATION
  16
  17
  18

  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                           DEFENDANT’S NOTICE OF REMOVAL
                                                     -5-                Case No. 2:20-cv-06442
4847-4070-4706.2
